UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6612


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NORMAN TYRONE DAIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:03-cv-00386-TLW-1)


Submitted:   July 22, 2010                 Decided:   August 3, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman Tyrone Dais, Appellant Pro Se.   Rose Mary Sheppard
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Norman Tyrone Dais appeals the district court’s order

denying his Fed. R. Civ. P. 60(b)(3) motion based on allegations

of fraud, misrepresentation and misconduct.                We have reviewed

the record and find Dais did not establish misconduct by clear

and   convincing   evidence     or   show   that   he    was   prevented   from

presenting his case.         See Schultz v. Butcher, 24 F.3d 626, 630

(4th Cir. 1994).       Accordingly, we find the court did not abuse

its discretion denying the motion.           Id.     We affirm the court’s

order.     We dispense with oral argument because the facts and

legal    contentions   are    adequately    presented     in   the    materials

before   the   court   and   argument     would    not   aid   the   decisional

process.

                                                                       AFFIRMED




                                      2